PER CURIAM.
Averitt McKenzie presents a timely claim that he was denied the effective' assistance of counsel on direct appeal. Among his claims, we find merit only in his assertion that appellate counsel was ineffective for failure to challenge the assessment of a $100 “sheriffs office investigative cost” where that cost was not requested, documented, subjected to argument concerning the amount, or orally pronounced. See, e.g., Pruitt v. State, 98 So.3d 231 (Fla. 1st DCA 2012), receded from on other grounds by Spear v. State, *128109 So.3d 232 (Fla. 1st DCA 2013) (en banc). On this basis, we grant the petition, and concluding that a new appeal concerning this limited issue is unnecessary, we remand with directions to strike this assessment.
PETITION GRANTED; REMANDED WITH DIRECTIONS.
LEWIS, C.J., WETHERELL and RAY, JJ., concur.